2016 IL App (3d) 160080

                                 Opinion filed July 13, 2016
     _____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2016

     In re S.W.N.,                          )     Appeal from the Circuit Court
                                            )     of the 13th Judicial Circuit,
            a Minor                         )     Bureau County, Illinois,
                                            )
     (The People of the State of Illinois,  )
                                            )
            Petitioner-Appellee,            )     Appeal No. 3-16-0080
                                            )     Circuit No. 15-JD-30
            v.                              )
                                            )
     S.W.N.,                                )     Honorable
                                            )     Marc P. Bernabei,
            Respondent-Appellant).          )     Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE LYTTON delivered the judgment of the court, with opinion.
           Justices Holdridge and McDade concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1             Respondent, S.W.N., appeals from his adjudication for delinquency based on the offense

     of criminal sexual assault. Respondent argues that his confession, which was admitted at trial,

     should have been suppressed because he did not knowingly and intelligently waive his Miranda

     rights.    We vacate the trial court's adjudication of delinquency, reverse its order denying

     respondent's motion to suppress his confession, and remand the matter for further proceedings.

¶2                                                FACTS
¶3          The State filed a petition for adjudication of wardship in which it alleged that respondent,

     a minor, was delinquent in that he had committed the offense of criminal sexual assault (720

     ILCS 5/11-1.20(a)(1) (West 2014)).         Specifically, the petition alleged that respondent

     "knowingly committed an act of sexual penetration by the use of force or threat of force by

     holding B.L. against a wall and placing his penis into the vagina of B.L."            Respondent

     subsequently filed a motion to suppress statements, arguing that due to a mental deficiency he

     "was not able to sufficiently comprehend his rights per Miranda v. Arizona, 384 U.S. 436

     (1966)."

¶4          At the hearing on respondent's motion, Officer Christopher Erickson of the Princeton

     police department testified that he was a certified juvenile officer. At approximately 3:30 p.m.

     on August 11, 2015, Erickson drove to respondent's house in order to interview respondent about

     an alleged sexual assault that had taken place in the bathroom area of Alexander park the

     previous night. Once there, Erickson met with respondent and respondent's mother. He told

     them that he was investigating a sex crime. Erickson asked respondent's mother for permission

     to interview respondent at the police department, and she granted him permission. Erickson

     explained to her that she could accompany respondent for the interview, but she declined, telling

     Erickson to "just take him."

¶5          Erickson testified that he and respondent made small talk on the way to the police

     department. He did not testify as to what type of vehicle he drove, where respondent sat in the

     vehicle, or whether respondent was restrained in any way. Erickson testified that though he did

     not place respondent under arrest, he believed he had probable cause to do so at that point. Once

     at the police department, Erickson asked respondent's permission to record the interview, then

     activated the recording device. Erickson testified that he "[a]dvised [respondent] that he was


                                                     2
     there on his own accord and also advised him of his Miranda rights."            The recording of

     Erickson's interview with respondent was then played in open court.

¶6           The video recording begins with Erickson—who appears to be the only other person in

     the interrogation room—telling respondent: "Okay [respondent], I want you to understand

     something, okay. You came out to the police department with me willingly today, correct?

     Like, I didn't tell you you had to come, okay?" Respondent nods as Erickson is speaking. "You

     understand that you're free to leave, okay. If you don't want to talk to me, you don't have to talk

     to me. You remember how we got in here, okay? Just—at any time if you don't want to talk to

     me—if I ask you a question you don't want to answer, you don't have to answer it." Respondent

     continues to nod along, repeating "yeah" on occasion as Erickson speaks.

¶7           Erickson then explains to respondent that he is going to read him his Miranda rights,

     which Erickson describes to respondent as "a statement of [his] constitutional rights." Erickson

     sets a piece of paper and pen on the table in front of respondent and states:

                    "You're not under arrest, okay? I want you to understand that, okay? I'm just

                    asking you some questions. You have the right to remain silent. You understand

                    what that means, okay? [Respondent nods his head rapidly]. Like I said, you

                    don't have to answer all my questions. Could I just have you put your initials

                    right here by number one, saying you understand that? [Erickson points to paper.]

                    Not saying that—"

     Respondent then looks up at Erickson, cutting him off midsentence to ask: "In cursive, or—?" to

     which Erickson replies: "However you want to sign your initials, bud." Respondent then signs

     his whole name, while Erickson tells him: "You don't have to write your whole name, just your

     initials."


                                                      3
¶8          Erickson then continues through the list of rights, reading each right a second time in

     slightly different words. For example, Erickson states: "Anything you say may be used against

     you. Okay, so anything you say could be used against you in court. You understand that?

     Okay." Respondent nods his head rapidly as Erickson asks if he understands. Respondent

     continues to nod in agreement each time Erickson reads and rereads a right. Finally, Erickson

     reads: "I understand what my rights are and am willing to talk. Is that true? I mean are you

     willing to talk to me?" Respondent nods affirmatively, at which point Erickson sets the pen

     down and says "Okay, go ahead and sign your name on that right there for me if you would

     please." Erickson explains again: "You're not under arrest. You know, if you want to shut this

     down at any time, feel free to do so." Respondent nods throughout that statement.

¶9          Erickson begins the interview by asking open-ended questions, but approximately 10

     minutes into the interview he shifts almost exclusively to leading questions. Throughout the

     interview, Erickson accuses respondent of not being truthful. Respondent denies any misconduct

     through most of the interview, but his story evolves until he ultimately makes incriminating

     statements. Early in the interview, respondent mentions that he played on the Special Olympics

     basketball team at his high school. Erickson makes no response to that statement. At one point

     in the interview, respondent volunteers that he had twice been to teen court—once for a curfew

     violation and once for stealing a lawnmower. Throughout the interview, respondent speaks

     slowly and has a vacant expression on his face. The recording spans a total of 50 minutes, which

     includes a break in which respondent is given a bottle of water. The actual interview lasts

     approximately 43 minutes.




                                                    4
¶ 10          Erickson testified that after the interview, he informed respondent that he would be

       placed under arrest.    Erickson notified respondent's mother, who then came to the police

       department.

¶ 11          The State introduced into evidence the Miranda waiver form that respondent is seen

       signing in the interview video. The form reads: "Before any questions are asked of you, you

       should know," then lists four rights. Respondent's name is printed in the blank space between

       the introductory sentence and the rights themselves. Respondent's signature appears at the

       bottom of the form.

¶ 12          On cross-examination, Erickson elaborated on his training as a juvenile officer. He

       explained that in his role as a juvenile officer he is tasked with making sure an interviewee

       understands his or her constitutional rights. Erickson testified that if a person did not understand

       their rights, he was trained to "explain it in a different way that perhaps they may. The point of

       the class was that children of younger ages are developmentally different than adults." Erickson

       affirmed that these special steps are necessary because children are not as knowledgeable and

       understanding as adults. He agreed that as a juvenile officer, his duty was to "look out for" the

       welfare and best interests of the minor.

¶ 13          Erickson testified that he had no contact with respondent prior to meeting him at his

       house. Nothing in his interactions with respondent during the car ride to the police department

       provided Erickson with any indication as to respondent's education level or cognitive ability. He

       did not ask respondent any questions regarding respondent's cognitive abilities or intelligence

       quotient (IQ) level. Erickson agreed that the manner in which he read the Miranda warnings to

       respondent was the same manner as he would read them to adults of average intelligence.




                                                        5
       Erickson acknowledged that he read the Miranda warnings to respondent "with very little

       explanation of what they mean."

¶ 14          Erickson testified that respondent's statement regarding the Special Olympics "led

       [Erickson] to believe that [respondent] had somewhat of diminished cognitive function."

       Erickson did not ask respondent about his cognitive impairment because he didn't "know that

       [respondent] would have been able to answer that question." Erickson testified that knowing an

       interviewee to be in the "extremely low range in regards to mental abilities" would not affect the

       way he read Miranda warnings to that person, and that he would read the rights to that person in

       the same way he would to any adult. On redirect examination, Erickson testified that respondent

       appeared to be understanding the Miranda warnings as Erickson read them.

¶ 15          The State called as its next witness Dr. Patricia Grosskopf, an expert in the field of

       forensic psychology. She testified that she performed three tests on respondent as a part of a

       cognitive ability examination: the Weschler Intelligence Scale for Children, Fifth Edition,

       Integrated (WISC-V); the Bender Gestalt II Perception Test (Bender Test); and the Trail Making

       Test Part A and B (Trails Test).

¶ 16          Grosskopf testified that respondent scored a 70 on the WISC-V, indicative of "extremely

       low intellectual function."   She characterized the score as an IQ of 70.          Following her

       examination of respondent, Grosskopf filed a report, which was entered into evidence. The

       report clarified that respondent scored in the second percentile on the WISC-V, meaning that he

       performed better than approximately 2 out of 100 peers. His score on the verbal comprehension

       index, which measured his "ability to use word knowledge, verbalize meaningful concepts, and

       reason with language-based information," was in the tenth percentile, or the low-average range.

       Respondent's score on the fluid reasoning index, which measured his "logical thinking skills and


                                                       6
       his ability to use reasoning to apply rules," was in the 0.1 percentile, or the extremely low range.

       Respondent's weakest area of performance was the working memory index, which measured his

       "attending, concentration, and mental control." In summary, the report concluded, in part, that

       respondent "present[ed] with limited concentration and although he may present as focused,

       internally he is not." For treatment, Grosskopf recommended: "Having [respondent] relay back

       information to assure that he is on task will be imperative for success.           This should be

       consistently done, as [respondent] can give the impression he is focused, when in fact he is not."

       Grosskopf also recommended: "Information presented to [respondent] should be done so clearly,

       repetitively, and consistently."

¶ 17          Grosskopf testified that the Bender Test and Trails Test measure executive function.

       Respondent scored in the normal range on those tests, indicating no impairment in executive

       functioning. Grosskopf explained that executive functioning controls "[t]he ability to plan and

       the ability to have or understand consequences to behavior." Grosskopf's report described the

       Bender Test as follows:

                              "[The Bender Test] is *** used to evaluate visual-motor functioning and

                      visual perception skills ***. Scores on the test are used to identify possible

                      organic brain damage and the degree maturation [sic] of the nervous system. The

                      [Bender Test] is used to evaluate visual maturity, visual motor integration skills,

                      style of responding, and reaction to frustration, ability to correct mistakes,

                      planning and organizational skills, and motivation."

       The same report described the Trails Test as follows:

                      "The [Trails Test] is a neuropsychological test of visual attention and task

                      switching. It consists of two parts in which the individual is instructed to connect


                                                        7
                      a set of 25 dots as fast as possible, while still maintaining accuracy. It can

                      provide information about visual search speed, scanning, speed of processing,

                      mental flexibility, as well as executive functioning.       It is also sensitive to

                      detecting several cognitive impairments."

       The report indicated that respondent's time fell "within an acceptable range."

¶ 18          When asked if she had an opinion regarding respondent's ability to understand his

       Miranda rights, Grosskopf responded: "I don't have the ability nor would I want to say if, during

       that interview [with Erickson], he would understand it." Later, she said that she had not asked

       respondent about the Miranda warnings.

¶ 19          Grosskopf testified that she examined respondent over the course of nine hours, and that

       "he had no problem comprehending" the testing. Based on her interaction with respondent,

       Grosskopf did not believe that respondent would automatically respond in agreement to a

       question that suggested the answer. Grosskopf testified that respondent did well on reading

       comprehension, and that he would ask questions if he did not understand something. She opined

       that respondent would have understood the questions Erickson asked during the interview.

       Grosskopf testified that she "couldn't give [respondent] a diagnosis of mental–well, mental

       retardation is the old terminology, but impaired extreme functioning."           Nothing from her

       examination of respondent or her review of Erickson's interview led Grosskopf to believe that

       respondent's statements were not made voluntarily, knowingly, or intelligently.

¶ 20          At the conclusion of the State's case-in-chief, respondent moved for a judgment in his

       favor. The trial court denied respondent's motion.

¶ 21          Respondent called as his first witness Andrew Puck, a driver's education teacher at

       Princeton High School and respondent's Special Olympics basketball coach for three years.


                                                       8
       Puck testified that he had given respondent driving lessons the previous spring. Respondent was

       in a separate class for "adaptive special needs kids" with a different instructor, however Puck

       was respondent's instructor for the in-car lessons. Puck testified that he was unable to complete

       the required six hours of driving with respondent in the spring "because of [respondent] not

       functioning at a higher level." They had planned to resume lessons in the fall.

¶ 22          Puck explained why respondent had difficulties in his driving lessons:

                      "With [respondent], there are a lot of disconnects. And *** it has always been

                      typical of [respondent] to where we would visit something, whether it is

                      basketball or, you know, driving, and yes, yes, yes; I got it, coach; I got it. And

                      30 seconds later we are having to revisit that again."

       Puck further described respondent's struggles as "information overload to where we would have

       to really make things as simple as possible." Puck described respondent as "a people pleaser,"

       testifying that respondent would "say whatever he possibly [could] to please you." Puck testified

       that respondent tended to have a deference to authority figures and a short attention span.

¶ 23          Puck had the opportunity to review the video recording of Erickson's interview with

       respondent. Puck opined that respondent did not understand what Erickson meant by the right to

       counsel.   He also opined that respondent did not understand when Erickson told him that

       anything he said could be used against him in court. Puck opined that respondent did not

       understand what Erickson meant when he told respondent that a lawyer would be appointed if he

       could not afford one.

¶ 24          On cross-examination, Puck testified that he did not have a background in psychology.

       He testified that respondent was "more responsive" in one-on-one situations. He agreed that

       outside stimuli also affected respondent's ability to understand driving lessons. Ultimately,


                                                        9
       however, respondent's understanding was most affected by his mood on any given day. Puck

       agreed that to understand whether or not respondent actually understood Erickson, he would

       have to know what kind of day respondent was having.

¶ 25          Respondent's next witness was Audrie Lundquist, a speech pathologist at Princeton High

       School. The court qualified Lundquist as an expert in speech pathology. Lundquist testified that

       she provided respondent with individual therapy sessions in speech and language at the high

       school. She met with respondent on a weekly basis.

¶ 26          Lundquist testified that she administered an expressive vocabulary test to respondent

       when he was 15 years old. In the test, respondent was shown a picture and tasked with giving a

       word for that picture. Respondent scored in the 0.1 percentile on the test, equivalent to a child

       aged seven years and five months. Lundquist also administered the Peabody Picture Vocabulary

       test, which measured respondent's understanding of a word. Respondent's results on this test

       placed him at an age level of 10 years and 9 months. Lundquist performed a third examination,

       testing "[h]ow [respondent] understands language when it is presented to him." On a scale of

       0 to 150 on that test, respondent scored a 65. Lundquist testified that "[t]he normal range" was

       between 85 and 115.

¶ 27          Lundquist testified that multiple-step instructions were difficult for respondent, and that

       repetition was helpful for him. Lundquist also found it helpful to have respondent repeat back

       instructions in his own words.

¶ 28          Lundquist had the opportunity to review the video recording of respondent's interview

       with Erickson. She opined that respondent would understand the sentence "you have the right to

       remain silent," but would not be able to apply his understanding. "That's the difference there

       where [respondent] understands the sentence because he has heard it over and over again; we all


                                                      10
       have. But to not–if he asks a question, for him to think I don't have to answer that, he wouldn't

       be able to act on that."       Lundquist further opined that respondent did not knowingly,

       intelligently, and voluntarily waive his right to have a lawyer appointed for him. She offered that

       the only word respondent would have understood was the word "free."

¶ 29          On cross-examination, Lundquist elaborated on the distinction between understanding the

       words in a sentence and being able to apply the concept. She explained that the speech and

       language component was distinct from the ensuing cognitive functions. Lundquist admitted that

       she did not perform cognitive tests, and that she did not rely upon them in her own testing. She

       admitted that respondent's cognitive ability could impact her previous answers regarding

       respondent's understanding of the Miranda warnings. Lundquist performed her testing from

       mid-November to early December 2013, approximately 21 months prior to the incident in

       question. She would not expect respondent's scores to decrease, but allowed that scores can

       improve over time. Her last contact with respondent was in May 2015, for approximately 30

       minutes per week.

¶ 30          Upon examination from the trial court, Lundquist testified that respondent scored an 83

       on a receptive vocabulary test, which was considered a strength for respondent because it was

       just two points shy of the low-normal threshold of 85. Lundquist explained that that test

       measured respondent's strengths with individual words, but that language as a whole was more

       complicated. When asked by the trial court to put her testimony in the context of the Miranda

       warnings, Lundquist explained that respondent would understand each word in "you have the

       right to remain silent," but that he likely did not fully understand the concept.

¶ 31          Respondent next called Patricia Marquis, a special needs teacher at Princeton High

       School. She was respondent's case manager, and interacted with him on a daily basis, both


                                                        11
       before and after school. She also saw him every other day in personal communication and

       American history skills classes. She also spent some lunch periods with him. Marquis testified

       that his reading and math abilities were higher than some students in the special education

       classroom, but his ability to concentrate was lower than many students in that classroom.

¶ 32          With regard to instructing respondent, Marquis testified that respondent "needs to be

       redirected quite often because his attention span is very short and limited." Marquis testified that

       she would ask respondent to explain in his own words what they had been discussing. She

       would also ask him to break things down into steps.

¶ 33          Marquis testified that respondent had previously indicated he understood instructions

       when he actually did not. Marquis explained that this tendency was due to respondent's desire to

       please people. She went on to testify that "you have to further query him about, you know, what

       you are asking to make sure that he understands it." Marquis observed that respondent would

       "shake his head yes" to indicate he understood something when he actually did not understand.

       She expounded:

                      "And then I would have to–then I would often times ask him a little bit more to

                      make sure, because a head shake to me doesn't indicate to me that he understands

                      the material. So I would ask him further or a little more deeply, you know, what

                      he does know or what he doesn't know to answer the question."

       Marquis testified that respondent "reads much better than he understands what he is reading ***.

       He reads the words much better than really comprehending what they mean."

¶ 34          Marquis had also reviewed the recording of the interview between respondent and

       Erickson. She believed that respondent did not understand all of the questions Erickson asked.

       Marquis opined that respondent would understand the words in you have "the right to remain


                                                       12
       silent." She continued: "Whether he understands the broad scope of all of it, I'm not sure about

       that." Marquis elaborated:

                                 "He knows the definition of a word. He knows the vocabulary of the

                       word, but then how that affects him or how that–the understanding of what he is

                       saying, I'm not sure that he would have understood all of that, if that is clear. He

                       knows what a word means but not necessarily what the whole scope of it would

                       mean to him."

¶ 35           When asked whether respondent would understand what the right to an attorney meant,

       Marquis responded: "He knows what the word right means. He knows what the word attorney

       means. But I'm not sure he would understand the language of all of that, what that really means

       to him." She testified similarly as to respondent's right to have counsel appointed for him. She

       did not believe respondent would understand the word "waiver," or what it meant to waive his

       rights. Marquis testified that she would have asked respondent more follow-up questions had

       she been in Erickson's shoes. She admitted that she knew to ask more questions from her three

       years of knowing respondent. She knew that respondent's first answer is frequently incorrect and

       merely his attempt to tell her what he thinks she wants to hear.

¶ 36           In watching the video recording, Marquis observed that respondent was trying to please

       Erickson by providing the answers Erickson sought.          She also noted that the evolution of

       respondent's answers over the course of the interview was similar to her own experiences with

       respondent when he was in trouble. She testified: "It is a process you go through with him to get

       to the real truth ***."

¶ 37           On cross-examination, Marquis testified that she had seen improvement from respondent

       over the previous two years. Marquis agreed that respondent would know what was meant by


                                                        13
       "you are free to go home." Marquis testified that respondent would benefit from being told

       something while being shown the same thing contemporaneously. She reiterated that she did not

       believe respondent understood the things Erickson said to him in the video. Marquis agreed that

       outside distractions would also impair respondent's understanding.

¶ 38          On redirect examination, Marquis testified that reading comprehension was one of

       respondent's areas of deficit. She testified that each of respondent's classes at Princeton High

       School was a special needs class.

¶ 39          Respondent's final witness was Paul Muskopf, who the trial court qualified as an expert

       in school psychology. Muskopf had taken part in respondent's most recent 3-year reevaluation in

       February 2014, approximately 19 months before the incident in question. Muskopf had reviewed

       the video recording of respondent's interview with Erickson. He testified that respondent would

       likely have understood the words "you have the right to remain silent," but he believed that "it

       would be hard for [respondent] to understand the implications of waiving, or whatever action he

       took on Miranda rights, that he would understand the implications of doing that."

¶ 40          In regard to the warning "anything you say may be use against you," Muskopf again

       opined that respondent likely understood the words, but not how they applied to him. When

       asked if respondent would have been capable of knowingly and voluntarily waiving that right,

       Muskopf responded: "I think it's possible that [respondent] may have understood them, but I

       think there's a greater probability that he would have not understood, when he waived those

       rights, what that implied." Muskopf's testimony was similar in regard to respondent's right to

       have an attorney present. Muskopf did opine, however, that respondent would understand the

       words and application of a lawyer being provided for free.




                                                      14
¶ 41          In regard to his 2014 evaluation of respondent, Muskopf testified that respondent's basic

       reading skills—what Muskopf described as "his ability to look at words and be able to pronounce

       and sound the words out"—was at approximately a ninth grade level, a level higher than

       Muskopf had anticipated. Respondent's reading comprehension, however, was at a fourth grade

       level. Muskopf could not opine on respondent's ability to understand what was told to him

       verbally, and suggested Lundquist would have a better understanding of respondent's expressive

       language skills. Muskopf's testing indicated that on November 25, 2013, respondent had a full-

       scale IQ of 68. A similar test administered two years earlier—when respondent was 12 years

       and 4 months old—yielded an IQ score of 58 for respondent, which, according to Muskopf,

       "would be considered a moderate rate of mental retardation."

¶ 42          On cross-examination, Muskopf testified that the 10-point difference between the two

       earlier IQ tests fell "within [the] range of confidence." He testified that IQ scores do change over

       time, and that such scores are less reliable the younger a person is. He also testified that "it's

       difficult for [respondent] oftentimes to follow a conversation and to give an appropriate answer."

¶ 43          Following arguments, the trial court found that respondent was not in custody during his

       interview with Erickson, and that Erickson was therefore not required to deliver the Miranda

       warnings.   In support of this conclusion, the trial court relied primarily on the fact that

       respondent had been told repeatedly that he was free to leave. The court also pointed out that

       respondent had never been handcuffed or restrained in any way, Erickson had never drawn or

       brandished a weapon, and there was apparently only one officer interrogating respondent. The

       court further noted that there had been no formal indicia of arrest, such as fingerprinting or

       booking. The court also found it relevant that respondent "wasn't inexperienced with the police,"

       referencing respondent's two experiences with teen court.        Though Erickson had delivered


                                                       15
       Miranda warnings, the court commented that law enforcement should be encouraged to provide

       the Miranda warnings whether a suspect is in custody or not, opining that such a tactic was

       "better safe than sorry." The court further found that there was no indication of any sort of

       coercion on Erickson's part, and that respondent's statements were purely voluntary.

¶ 44          The court proceeded to find that even if respondent was in custody such that the Miranda

       warnings would be required, those warnings were properly delivered, and respondent knowingly

       and intelligently waived the rights therein. The court repeatedly acknowledged that respondent

       had a diminished capacity, at one point stating: "There is a limited intellectual ability, there's no

       doubt about it." The court further acknowledged that "there was an absence of a parent or other

       concerned adult" at respondent's interview. This included a deprivation of the presence of a

       juvenile officer, as Erickson could not serve as interrogator and juvenile officer simultaneously.

       The court found that these factors, however, were outweighed by a number of other factors that

       suggested respondent's waiver was knowing and voluntary. In particular, the trial court found

       that Erickson's delivery of the Miranda warnings was more than satisfactory. The court stated

       that the information in the warnings "was presented clearly and repetitively and consistently.

       And there were clear guidelines and consequences conveyed ***." Moreover, the court found

       that Erickson "took great care" in advising respondent of his rights. The court commented that

       Erickson "went considerably farther than just a mere ritualistic recital of the Miranda warnings."

¶ 45          In regard to respondent's diminished capacity, the court found that the factors of age and

       intelligence "weigh in favor of both sides." The court stated:

                      "[Grosskopf] testified that his learning disability did not appear to significantly

                      affect his functional communication skills.




                                                        16
                              We have some conflicting evidence on that point, but I am most persuaded

                      ultimately that it did not appear to significantly affect his functioning

                      communication skills insofar as ability to understand and waive Miranda and

                      make a voluntary statement."

¶ 46          The court also put great emphasis on the video recording of the interview, finding the

       suggestion that respondent did not understand his rights was belied by the video. The court

       found that respondent appeared relatively calm, "appear[ed] to understand the situation," and was

       able to provide clear answers to Erickson's questions. The court found that respondent's repeated

       nods "constituted a full acknowledgment of his rights in context." On that point, the court noted:

       "[H]e is nodding emphatically, as he always does when it's clear that he understands what is

       going on." Further, the court stated: "I saw a kid in that video that was very focused. He was

       with Officer Erickson every step of the way."

¶ 47          The court also discussed respondent's experience with teen court as well as its finding

       that respondent possessed "street smarts." Though the court acknowledged that "[t]here [was] no

       evidence that [respondent] has ever been exposed to Miranda warnings before, and I don't

       assume he was just because he was arrested because there would have to be evidence of that," it

       nevertheless referenced respondent's teen court experiences and his "street smarts" no fewer than

       10 times in delivering its ruling. In going through each Miranda right, and discussing whether

       respondent would have understood how they applied to him, the court repeated twice: "we have

       the teen court experience."

¶ 48          With respect to the witnesses at the hearing, the court found that the tests performed by

       Grosskopf, on balance, "support[ed] the State's position." In particular, the court pointed out that

       respondent's executive functioning and verbal comprehension were among his highest scores.


                                                       17
       The court noted that respondent "has difficulty with maintaining focus, listening and processing

       what others are saying to him," but found that respondent was focused in the interview, crediting

       this in part to respondent's "street smarts." The court also gave weight to Erickson's opinion that

       respondent had understood the Miranda warnings, finding that Erickson was "in a position to

       give his opinion, just like everybody else was."

¶ 49          The court described respondent's witnesses as "[a] long list of very impressive witnesses,

       good people, solid citizens, excellent in their job, heartfelt observations." Referencing Puck's

       testimony that respondent could lose focus as conversations wear on, the court pointed out that

       the Miranda warnings were delivered at the beginning of the interview. In regard to Lundquist's

       testimony, the court found that Lundquist's tests had been performed in 2013 and that two years

       is "a long, long time *** in the life of a 17-year-old, in terms of intellectual capacity,

       development, experience, learning." In regard to Marquis' testimony that respondent benefitted

       from repetition and from having things broken down for him, the court found that Erickson had

       done just that. The court pointed out again that respondent was focused "like a laser beam"

       during the interview. The court also noted that Marquis had testified that respondent was

       stronger with verbal instruction, and that he benefitted from one-on-one interactions with

       minimal distractions. The court found Erickson's delivery of the Miranda warnings comported

       with these conditions.

¶ 50          The matter proceeded to a bench trial on December 14, 2015. Witnesses at trial included

       the alleged victim, as well as respondent testifying in his own defense. The parties stipulated to

       the video recording, as well as Erickson's testimony. Regarding his Miranda rights, respondent

       testified that he did not understand what "anything he said could be used against him" meant.

       When asked what about that right he did not understand, respondent replied, "[t]he right of it."


                                                          18
       Respondent also described a lawyer as "[s]omeone who works for the State." Respondent

       testified that he did not have a right to have a lawyer with him during Erickson's interrogation,

       and only had the right to a lawyer afterwards. He further testified: "I didn't really understand the

       part of that, like, you say intelligently and knowingly waive your rights." On cross-examination,

       respondent testified: "I didn't know that I didn't have to answer [Erickson's] questions and that."

¶ 51          The court found respondent guilty of criminal sexual assault and adjudicated him

       delinquent. On January 25, 2015, the court sentenced respondent to the Department of Juvenile

       Justice for a term not to exceed 15 years or his 21st birthday, whichever comes first.

       Respondent's motion to reconsider sentence was denied.

¶ 52                                              ANALYSIS

¶ 53          Respondent argues that the trial court erred in finding that he was not in custody during

       his interview, and that Miranda warnings were therefore required. In turn, respondent argues

       that he did not knowingly and intelligently waive his Miranda rights. We find that respondent

       was in custody for fifth amendment purposes and that he did not knowingly and intelligently

       waive his Miranda rights.

¶ 54          In Miranda v. Arizona, the United States Supreme Court held that a person being

       questioned by law enforcement must first be advised "that he has a right to remain silent, that

       any statement he does make may be used as evidence against him, and that he has a right to the

       presence of an attorney, either retained or appointed." Miranda, 384 U.S. at 444. The Miranda

       court further held that a "defendant may waive effectuation of these rights, provided the waiver

       is made voluntarily, knowingly and intelligently." Id.

¶ 55          In Miranda, the Supreme Court held that advisement of one's rights was only mandated

       in circumstances of custodial interrogation, or "questioning initiated by law enforcement officers


                                                        19
       after a person has been taken into custody or otherwise deprived of his freedom of action in any

       significant way." Id. In other words, where there is no custodial interrogation, neither the

       Miranda warnings nor knowing and intelligent waiver of the Miranda rights are mandated. See

       People v. Slater, 228 Ill. 2d 137, 159 (2008). Accordingly our analysis must begin with a

       determination as to whether respondent was in custody when he was interrogated by Erickson.

¶ 56                                              I. Custody

¶ 57          In determining whether a person was in custody for Miranda purposes, a reviewing court

       must determine whether, given the circumstances of interrogation, " 'a reasonable person [would]

       have felt he or she was not at liberty to terminate the interrogation and leave.' " People v.

       Braggs, 209 Ill. 2d 492, 506 (2003) (quoting Thompson v. Keohane, 516 U.S. 99, 112 (1995)).

       Our supreme court has found that the proper test for such an inquiry is "what a reasonable

       person, innocent of any crime, would have thought had he or she been in the defendant's shoes."

       Id. Though the question of whether respondent was in custody is technically intermediate to the

       ultimate question of whether suppression is warranted, we review the issue de novo as a mixed

       question of law and fact. See id.

¶ 58          Factors relevant to determining whether statements were made in a custodial setting

       include:

                      "(1) the location, time, length, mood, and mode of the questioning; (2) the number

                      of police officers present during the interrogation; (3) the presence or absence of

                      family and friends of the individual; (4) any indicia of a formal arrest procedure,

                      such as the show of weapons or force, physical restraint, booking or

                      fingerprinting; (5) the manner by which the individual arrived at the place of




                                                      20
                      questioning; and (6) the age, intelligence, and mental makeup of the accused."

                      Slater, 228 Ill. 2d at 150.

       Our supreme court has also found the reading of the Miranda warnings to be a factor relevant to

       a custody analysis, noting that the warnings "might be perceived by a suspect as an indication

       that he is under arrest." People v. Melock, 149 Ill. 2d 423, 438 (1992). Moreover, the United

       States Supreme Court has found that the interrogating officer's subjective beliefs of the suspect's

       guilt, if disclosed to the suspect, can be indicative of custody. Stansbury v. California, 511 U.S.
318, 324-25 (1994); see also People v. Brown, 136 Ill. 2d 116, 125 (1990) (listing "the extent of

       knowledge of the officers and the focus of their investigation" as a factor relevant to custody

       inquiry).

¶ 59          In Braggs, our supreme court clarified that the reasonable person standard for custody

       inquiries must take into account the age and mental capabilities of the person being questioned.

       Braggs, 209 Ill. 2d at 507-09. The Braggs court reasoned that the factors of age, intelligence,

       and mental makeup are "analytically intertwined" with the reasonable person standard. Id. at

       507. As the court stated, in pertinent part:

                      "If *** we are concerned with what a reasonable person 'in the defendant's shoes'

                      [citation] would have thought about his or her freedom of action, the reasonable

                      person we envision must at least wear comparable footwear; otherwise, we ought

                      to simply abandon the legal charade that the defendant's characteristics,

                      perspective and perception matter at all." Id. at 508 (quoting People v. Lucas, 132
Ill. 2d 399, 418 (1989)).

¶ 60          The Braggs court first expounded on this reasoning in regard to the age of a defendant.

       Id. at 508-09. The court began by pointing out "the now firmly established legal principle" that


                                                       21
       juvenile defendants are generally more susceptible to police coercion, and that this susceptibility

       must be taken into account when establishing procedural safeguards attendant to custodial

       interrogation. Id. at 509; see, e.g., Haley v. State of Ohio, 332 U.S. 596, 599 (1948). Relying on

       the Ninth Circuit case of Alvarado v. Hickman, 316 F.3d 841 (9th Cir. 2002), the Braggs court

       found that this logic extended to the initial custody analysis: " 'If a juvenile is more susceptible to

       police coercion during a custodial interrogation, then the same juvenile is also more susceptible

       to the impression that he is, in fact, in custody in the first instance.' " Braggs, 209 Ill. 2d at 509

       (quoting Alvarado, 316 F.3d at 843 1).

¶ 61           The Braggs court found that the above reasoning extended with equal force to defendants

       with mental impairments. Id. at 510. The court declared: "The same rationale that requires

       modification of the reasonable person standard to take into account the general characteristics of

               1
                   After our supreme court issued its decision in Braggs, the United States Supreme Court

       reversed the Ninth Circuit's decision in Alvarado, finding that "[the Supreme Court's] opinions

       applying the Miranda custody test have not mentioned the suspect's age, much less mandated its

       consideration." Yarborough v. Alvarado, 541 U.S. 652, 666 (2004). The precise ground for

       reversal in that case was that the habeas court had extended a rationale, rather than applying a

       clearly established legal principle, in violation of federal statute. Id. at 666-67. In any event, the

       Illinois Supreme Court has consistently found—both before and after the Supreme Court's

       decision in Alvarado—that age, intelligence, and mental makeup are factors to be considered in

       the custody analysis. E.g., Lucas, 132 Ill. 2d at 417; Slater, 228 Ill. 2d at 150; see also

       California v. Ramos, 463 U.S. 992, 1013-14 (1983) ("It is elementary that States are free to

       provide greater protections in their criminal justice system than the Federal Constitution

       requires.").


                                                         22
       juveniles also militates in favor of such a modification where the mentally retarded are

       concerned." Id. In other words, just as the mentally impaired are more susceptible to police

       coercion, they are more susceptible to the impression that they are in custody. Id. at 511.

¶ 62          Under the circumstances of Erickson's interrogation of respondent, a reasonable person of

       respondent's age and mental capabilities would not have felt free to terminate the interrogation

       and leave. In reaching this conclusion, we recognize that Erickson testified that respondent was

       not formally placed under arrest, and that Erickson repeatedly told respondent before the

       interrogation that he was free to leave at any time. An officer's informing a defendant that he is

       free to leave, however, is only one factor in our analysis. See, e.g., People v. Smith, 150 Ill. App.
3d 524, 526 (1986) (defendant found to be in custody despite officer's repeated warnings that she

       was not under arrest and was free to leave). In the present case, the many factors weighing in

       favor of custody contradict Erickson's statements.

¶ 63          The interrogation here took place in a small room at the Princeton police department in

       the middle of the day. The interrogation lasted approximately 43 minutes. The testimony

       presented at the suppression hearing regarding respondent's inability to focus suggests that this

       comparatively short time period likely had a unique effect upon respondent. More importantly,

       the substance and mode of Erickson's questions surely indicated to respondent that Erickson was

       not merely searching for more information, but that respondent was Erickson's one and only

       suspect. See Braggs, 209 Ill. 2d at 512 ("[E]ven a mentally retarded suspect might well have

       regarded herself as [a suspect] after [the officer] had expressed disbelief of her version of events

       and had asked her to take a polygraph examination."). Erickson repeatedly and consistently

       expressed his disbelief in respondent's version of events until respondent subsequently changed

       his declaration of innocence to agree with Erickson's version of events.


                                                        23
¶ 64           Also Erickson drove respondent from respondent's home to the police department.

       Though no evidence was presented regarding the type of car Erickson drove, or whether

       respondent sat in the front or backseat of that car, Erickson was respondent's transportation.

       Though Erickson assured respondent that he was free to get up and leave at any point, it is

       unclear where respondent could go, or how he would get there.

¶ 65           Further, though respondent was not subjected to such formal indicia of arrest as booking

       or fingerprinting, he was read his Miranda rights. While the trial court suggested that a "better

       safe than sorry" approach is ideal when it comes to the Miranda warnings, it is well-settled that

       the reading of the warnings is itself an indicator of custody. See Melock, 149 Ill. 2d at 438. This

       factor should apply with even greater force where the suspect is a juvenile with cognitive

       impairments.    In such cases, years of cultural exposure to the Miranda rights being read

       contemporaneously to an arrest are more likely to undermine the officer's own declaration that

       the suspect actually was not under arrest.

¶ 66           It is also notable that respondent was not accompanied by a concerned adult at any point,

       either on the ride to the police department or during the interrogation. Though the State points

       out that respondent's mother declined an invitation to accompany respondent at the interrogation,

       neither the invitation nor the mother's seeming indifference are probative as to whether

       respondent felt free to leave the interrogation room. We find this factor particularly compelling

       here, as a juvenile with cognitive impairments could surely have benefitted from a concerned

       adult equipped to explain the situation to respondent. Cf. Braggs, 209 Ill. 2d at 511-12 (finding

       custody even where mentally impaired suspect was accompanied by a concerned adult who

       "acted as a translator of sorts and actually facilitated the police interrogation").




                                                         24
¶ 67             Finally, respondent's age, intelligence, and mental makeup in general indicate that a

       reasonable person of those attributes would not have felt free to leave the interrogation room. At

       age 17, respondent, of course, "is on the older end of the juvenile scale." People v. Murdock,

       2012 IL 112362, ¶ 44. His age, however, must be considered in light of his intelligence and

       mental capabilities. To this point, the trial court found that "[t]here is a limited intellectual

       capacity, there's no doubt about it."        The record overwhelmingly supports this finding.

       Respondent's IQ was most recently measured to be 70, and it was measured to be 68 less than

       two years earlier.      Respondent's scores on the individual sections of the WISC-V were

       consistently in the extremely low percentiles. Each of his classes at Princeton High School was a

       special needs class, and he played on the Special Olympics basketball team. Moreover, the video

       recording of the interrogation shows respondent laboring under some sort of cognitive

       impairment. See infra ¶ 86.

¶ 68             Considering respondent's intellectual limitations along with the factors listed above, we

       find that respondent was subjected to a custodial interrogation, and that the Miranda warnings

       were therefore required. See Slater, 228 Ill. 2d at 159.

¶ 69                           II. Knowing and Intelligent Waiver of Miranda Rights

¶ 70             A defendant's incriminating statements will be deemed inadmissible at trial unless the

       State proves by a preponderance of the evidence that the defendant validly waived his Miranda

       rights.    In re W.C., 167 Ill. 2d 307, 327 (1995).        Our supreme court has explained what

       constitutes a valid waiver:

                        "To be valid, the waiver must reflect an intentional relinquishment or

                        abandonment of a known right or privilege. The accused must possess a full

                        awareness of both the nature of the right being abandoned and the consequences


                                                        25
                      of the decision to abandon it. [Citation.]      To waive rights intelligently and

                      knowingly, one must at least understand basically what those rights encompass

                      and minimally what their waiver will entail. The mental state that is necessary to

                      validly waive Miranda rights involves being cognizant at all times of the State's

                      intention to use one's statements to secure a conviction and of the fact that one can

                      stand mute and request a lawyer." Id. at 327-28.

¶ 71          The obligation of the State to prove that a waiver was knowing and intelligent was

       described by the Miranda court as a "heavy burden." Miranda, 384 U.S. at 475. Courts will

       " 'indulge every reasonable presumption against waiver' of fundamental constitutional rights."

       Johnson v. Zerbst, 304 U.S. 458, 464 (1938) (quoting Aetna Insurance Co. v. Kennedy ex rel.

       Bogash, 301 U.S. 389, 393 (1937)). "Once the State has established its prima facie case, the

       burden shifts to defendant to show that his waiver was not knowing, intelligent or voluntary."

       People v. Reid, 136 Ill. 2d 27, 51 (1990).

¶ 72          "Whether a waiver is knowing and intelligent is determined by the particular facts and

       circumstances of the case, 'including the background, experience, and conduct of the accused.' "

       Braggs, 209 Ill. 2d at 515 (quoting Johnson, 304 U.S. at 464). It is well-settled that special care

       must be taken to ensure that a juvenile's Miranda waiver is knowing and intelligent. See People

       v. Wipfler, 68 Ill. 2d 158, 171 (1977) ("[S]pecial care must be taken when determining the

       voluntariness of a minor's waiver of rights."); Murdock, 2012 IL 112362, ¶ 24 ("Because

       defendant was a juvenile, greater care must be taken to ensure that the statements were not the

       result of fright, ignorance of rights, or adolescent flights of fantasy."). As the Braggs court

       explained, this "special care" requirement extended to defendants with cognitive impairments:




                                                       26
                      "[I]t is generally recognized that the mentally retarded are considered more

                      susceptible to police coercion or pressure than people of normal intellectual

                      ability, they are predisposed to answer questions so as to please the questioner

                      rather than to answer accurately, they are more likely to confess to crimes they

                      did not commit, they tend to be submissive, and they are less likely to understand

                      their rights." Braggs, 209 Ill. 2d at 514.

¶ 73          By way of reference, we note that section 1-116 of the Mental Health and Developmental

       Disabilities Code previously defined mental retardation as "significantly subaverage general

       intellectual functioning which exists concurrently with impairment in adaptive behavior and

       which originates before the age of 18 years."         405 ILCS 5/1-116 (West 2010).     Effective

       January 1, 2012, the term "mental retardation" was replaced by the term "intellectual disability,"

       while the definition remained the same. 405 ILCS 5/1-116 (West 2012). Mental retardation has

       been described as requiring an IQ of less than 70 (see People v. Daniels, 391 Ill. App. 3d 750,

       754 (2009)), and of less than 75 (see People v. Jones, 2014 IL App (1st) 120927, ¶ 59). The

       Braggs court's use of the term "mentally retarded" was referring generally to persons below a

       range of "normal intellectual ability." Braggs, 209 Ill. 2d at 514. In other words, the court gave

       no indication that, for example, a defendant with an IQ of 69 would require special care while a

       defendant with an IQ of 71 would not require such care. Thus, while a medical diagnosis of

       intellectual disability or mental retardation is relevant, it is not strictly necessary to a

       determination that a defendant's mental makeup warranted special care. In the present case, it is

       undisputed that respondent suffered from, in the trial court's words, a "limited intellectual

       ability." See supra ¶ 67.




                                                        27
¶ 74          The overwhelming weight of the evidence in the present case warrants a finding that

       respondent did not knowingly and intelligently waive his Miranda rights. Initially, we note that

       Erickson provided very little explanation to respondent as to what his rights entailed. With the

       exception of respondent's right to remain silent, which Erickson repeated in various forms, such

       as telling respondent he did not have to answer questions, the only explanation Erickson

       provided was to repeat the warning using slightly different wording. The trial court's finding that

       Erickson had taken great care and gone beyond a ritualistic recitation, was against the manifest

       weight of the evidence. See People v. Hackett, 2012 IL 111781, ¶ 18 (reversal of a trial court's

       findings of fact is warranted when those findings are against the manifest weight of the

       evidence). Indeed, Erickson himself testified that he had delivered the warnings in the same

       fashion he would to an adult of average intelligence. Erickson agreed that he had read the

       Miranda warnings to respondent "with very little explanation of what they mean," falling short

       of the "special care" required in taking confessions from juveniles and intellectually impaired

       individuals. See Braggs, 209 Ill. 2d at 514.

¶ 75          Moreover, each of respondent's four witnesses testified in some form that respondent was

       either unable to understand his Miranda rights or unable to understand what waiver of those

       rights entailed. The trial court commented that those witnesses were "very impressive witnesses,

       good people, solid citizens, excellent in their job, heartfelt observations."

¶ 76          Puck, who had become acquainted with respondent through the Special Olympics and

       driver's education, testified that respondent had a tendency to assure him that he understood

       something, only for Puck to have to explain it again "30 seconds later." This stemmed from

       respondent's deference to authority figures as well as his inclination to "say whatever he possibly




                                                         28
       [could] to please you." Puck had watched the video recording of Erickson's interrogation and

       opined that respondent would not have understood his rights.

¶ 77           Lundquist, an expert in speech pathology, met with respondent once a week at Princeton

       High School. When respondent was 15 years old, she administered a test designed to measure

       "how [respondent] understands language when it is presented to him." Respondent had scored

       well below "[t]he normal range" on that test.       On other vocabulary tests administered by

       Lundquist at the same time, respondent's scores placed him at an age level of 7 years and 5

       months, and 10 years and 9 months. Lundquist also testified that respondent could not have

       knowingly and intelligently waived his rights, opining that while respondent may have

       understood certain words, he would not have understood their application, or how to put those

       rights into effect.

¶ 78           As respondent's special needs case manager, Marquis interacted with him on a daily basis

       at the high school. She testified that respondent had a short attention span and struggled to

       concentrate. She had observed that respondent would often indicate he understood instructions

       when he actually did not, opining that this stemmed from his desire to please people.

       Specifically, respondent would often "shake his head yes" to indicate understanding when he

       actually did not understand. Marquis testified that respondent may have understood the words

       comprising his Miranda rights, but doubted he could have understood their application, or what

       the rights meant to him.

¶ 79           Finally, Muskopf, the school psychologist, testified that while respondent's basic reading

       skills were adequate, his ability to comprehend what he was reading lagged far behind. He

       testified that "it would be hard for [respondent] to understand the implications of waiving, or




                                                      29
       whatever actions he took on Miranda rights, that he would understand the implications of doing

       that." Muskopf did suggest that respondent might have known what a "free lawyer" meant.

¶ 80          In contrast to the four witnesses who testified that respondent would not have understood

       his Miranda rights, how they applied to him, or what their waiver meant to him, Grosskopf,

       State's expert, declined to give an opinion on the matter. See supra ¶ 18. Grosskopf did testify

       that respondent scored a 70 on the WISC-V, indicative of "extremely low intellectual function."

       His score on the verbal comprehension index, which measured his "ability to use word

       knowledge, verbalize meaningful concepts, and reason with language-based information," was in

       the tenth percentile, or the low-average range. Respondent's weakest area of performance was

       the working memory index, which measured his "attending, concentration, and mental control."

       Grosskopf's report emphasized respondent's inability to concentrate.

¶ 81          Grosskopf did testify that, in her observations, respondent would ask questions if he did

       not understand something, and that he would not automatically agree with something if he did

       not understand. She opined that the incriminating statements respondent ultimately made to

       Erickson were given voluntarily, knowingly, and intelligently. She also testified that respondent

       scored in the normal range on the Bender Test and Trails Test, indicating no impairment in

       executive functioning.

¶ 82          The trial court emphasized the Bender Test and Trails Test above all others in delivering

       its ruling. However, the actual description of those tests demonstrate they are far less probative

       concerning respondent's cognition and possible understanding of the Miranda rights than the

       WISC-V or the tests performed by Lundquist. The Bender Test and Trails Test—literally tests

       that require the taker to connect dots—primarily measure physiological characteristics, such as

       executive functioning, motor skills, and maturation of the nervous system. Though Grosskopf's


                                                      30
       report noted that the Trails Test "is also sensitive to detecting several cognitive impairments,"

       there was no explanation of what those impairments are, such as how dot-connecting is probative

       of respondent's ability to understand Miranda warnings and their waiver.

¶ 83          In the video recording of Erickson's interrogation, respondent appears consistently dazed

       and adrift. While he answers most of Erickson's questions, he does not appear altogether present

       in the interrogation room. An example of respondent's aloofness throughout the interrogation is

       his response to Erickson's request that he place his initials next to each Miranda right to indicate

       he understands them. Instead, respondent becomes caught up with whether he should print or

       sign his name, ultimately printing his whole name above the entire paragraph of Miranda rights.

       Moreover, while Erickson reads the Miranda warnings, respondent responds each time with the

       nodding of his head. The court stated: "[H]e is nodding emphatically, as he always does when

       it's clear that he understands what is going on," however, this is contradicted by the evidence. As

       Puck testified, respondent's head nods are indicative of his not understanding something. See

       Daniels, 391 Ill. App. 3d at 792 ("[A] defendant's affirmative responses to questions regarding

       her understanding of Miranda warnings are of little value where defendant lacks the ability to

       understand those warnings.").

¶ 84          Further, the court's references to respondent's "laser beam" focus, is also contrary to the

       manifest weight of the evidence. Not only does the video recording itself belie the court's

       conclusion, but every witness to testify at the hearing, except for Erickson, testified to

       respondent's short attention span and his inability to concentrate.

¶ 85          Finally, while previous exposure to the criminal justice system has been deemed relevant

       to a determination of whether a defendant understood his rights (see, e.g., Reid, 136 Ill. 2d at 58),

       this factor does not militate in the State's favor in this case. As the trial court aptly pointed out,


                                                        31
       respondent's two experiences in teen court provide no evidence as to whether or not respondent

       had ever been read his Miranda rights before. Of course, even if respondent had been read those

       rights before, that "in no way means that he understood what was read to him." In re J.M., 2014
IL App (5th) 120196, ¶ 35.

¶ 86          The totality of the circumstances indicate that respondent did not understand his Miranda

       rights, nor did he comprehend what their waiver would entail. No special care was taken to

       ensure that respondent, an intellectually impaired juvenile, understood the nature of the rights or

       the consequences of waiving them. Accordingly, respondent could not have knowingly and

       intelligently waived those rights, and the incriminating statements he made while in custodial

       interrogation are inadmissible. See W.C., 167 Ill. 2d at 327.

¶ 87          We do not find that the admission of respondent's incriminating statement was harmless.

       See People v. St. Pierre, 122 Ill. 2d 95, 114 (1988) ("Confessions carry 'extreme probative

       weight,' and therefore the admission of an unlawfully obtained confession rarely is harmless

       error.); People v. R.C., 108 Ill. 2d 349, 356 (1985) ("[A] confession is the most powerful piece of

       evidence the State can offer, and its effect on a [trier of fact] is incalculable."). Indeed, the State

       does not argue that any error was harmless beyond a reasonable doubt.

¶ 88          Accordingly, we vacate the trial court's adjudication of delinquency, reverse its ruling on

       the motion to suppress respondent's confession, and remand for further proceedings.

¶ 89                                              CONCLUSION

¶ 90          The judgment of the circuit court of Bureau County is vacated in part, reversed in part,

       and remanded for further proceedings.

¶ 91          Vacated in part and reversed in part.

¶ 92          Cause remanded.

                                                         32